DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed July 30, 2020.  Currently Claims 1-20 are pending.  Claims 1, 19 (* see discussion below) and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System and Method for Crowdsourced In-Seat Delivery of Stadium Concessions


Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 appears to be an independent claim (“A vehicle system comprising…”) however Applicant has written the body of the claims to read more like a dependent claim (“the order management system of claim 1…”).  Examiner suggest applicant amend the claim to either place it into correct independent form or amend the claims to be in proper dependent form.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 19 and 20, the claims are directed to the abstract idea of order management. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, order management (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to selecting a mobile device (e.g. stadium seat holder) to pickup and delivery an order from another mobile device, wherein order management is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “determine”, “select”, “determine”,” transmit” and “transmit” recite functions of the order management are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 19, and 20 appears to be peer-to-peer/crowdsourced order delivery (title) wherein one human user is selected to pickup/delivery an order to a second human user (mobile device).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: modules (selecting, device communication, etc.; Claim 1, software per se), mobile device, order management system (Claim 19).  See 2019 Revised Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining locations of mobile devices, selecting one vendor, determining a group of mobile devices, and selecting a second mobile device from the group all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of modules (selecting, device communication, etc.; Claim 1, software per se), mobile device, order management system (Claim 19) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) selectively transmitting and selectively transmitting are directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic modules/mobile device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-18, the claims are directed to the abstract idea of order management and merely further limit the abstract idea claimed in independent claims 1, 19 and 20.  
Claim 2 further limits the abstract idea by selecting the closer mobile device (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by limiting the location to a section or row or seat number (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract ide by selecting the group in section (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract idea by selecting the group by sections in a section (a more detailed abstract idea remains an abstract idea).  Claim 6 further limit the abstract idea by selecting vendor based on a supply property (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by selecting a closer vendor (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by limiting the items to food or beverage (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by including a merchandising item (a more detailed abstract idea remains an abstract idea).  Clai 10 further limits the abstract idea by transmitting periodically a predetermined signal and identifier and determining mobile device location based on signal strength (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by determining location within property 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breitenbach et al., U.S. Patent Publication No. 20110173041.


Regarding Claims 1 and 20, Breitenbach et al. discloses a system (Figures 1, 4) and method comprising:
Determining locations of mobile devices that are located within boundaries of a property (venue, stadium, building, facility, business, etc.), via a subsystem (location module; Figure 5A; Figure 4, Element 424-1; Paragraphs 21, 25, 52, 12);
In response to receipt of an order from a first mobile device (Figure 1, Element 130; Paragraphs 39, 42) for delivery of one or more items to a location of the first mobile device within the boundaries of the property (Figures 2, 3, 5A, 6Z-6GG; Paragraphs 48, 52):

Determining a group of mobile devices based on the location of the first mobile device (e.g. delivery personnel, hockers, runners; Figure 1, Elements 170a-n; Figure 3; Paragraphs 24, 46, 47);
Selecting a second mobile device from the group based on the location of the second mobile device and a location of the selected vendor (Figure 3; Paragraphs 24, 25, , 59, 60);
Selectively transmitting, to the second mobile device, the location of the selected vendor for pickup of the order and the location of the first mobile device for delivery of the order (Figure 3; Paragraphs 60, 62, 68, 88); and
Selectively transmitting the order including the one or more items to the selected vendor (Figure 2; Paragraphs 17, 55).

Regarding Claim 2, Breitenbach et al. discloses a system and method further comprising selecting the second mobile device from the group based on the location of the second mobile device being closer to the location of the selection vendor that the locations of the other mobile devices of the group (Paragraphs 54, 88).

Regarding Claim 3, Breitenbach et al. discloses a system and method wherein the location of the first mobile device (customer) includes a section, row and seat number (Figure 6K; Paragraphs 52, 56, 112).

Regarding Claim 4, Breitenbach et al. discloses a system and method further comprising selecting the group based on the mobile devices of the group being associated in memory with the section of the first mobile device (Paragraph 88).

Regarding Claim 5, Breitenbach et al. discloses a system and method further comprising selecting the group based on the mobile devices of the group being associated in memory with sections that are within one section of the section of the first mobile device (Paragraphs 21, 54, 88).

Regarding Claim 6, Breitenbach et al. discloses a system and method further comprising selecting the vendor of the plurality of vendors at the property to supply one or more items based on the location of the first mobile device (Paragraphs 21, 48, 54).

Regarding Claim 7, Breitenbach et al. discloses a system and method further comprising selectin the vendor of the plurality of vendors based on a location of the selected vendor being closer to the location of the first mobile device than other locations of the other ones of the plurality of vendors (Paragraphs 21, 25, 48, 54).

Regarding Claim 8, Breitenbach et al. discloses a system and method wherein the one or more items include at least ONE of a food or beverage item (Figures 6Z-6GG).

Regarding Claim 9, Breitenbach et al. discloses a system and method wherein the one or more items include at least merchandise item (Figures 6N-6W, 7J).

Regarding Claim 14, Breitenbach et al. discloses a system and method wherein the selection module is configured to receive the location of the first mobile device with the order (Figure 6K; Paragraphs 21, 25,48, 52).

Regarding Claim 15, Breitenbach et al. discloses a system and method wherein the location module is configured to determine the location of the first mobile device (Paragraphs 21, 25, 48, 52, 54, 56). 

Regarding Claim 17, Breitenbach et al. discloses a system and method further comprising transmitting the location of the selected one vendor or the plurality of vendors and the location of the first mobile device in response to receipt of a confirmation of an intent to delivery the order to the location of the first mobile device (Figure 3; Paragraphs 55, 56, 62, 63, 68, 88).

Regarding Claim 18, Breitenbach et al. discloses a system and method the second mobile device further configured to transmit the confirmation of the intent to delivery the order to the location of the first mobile device in response to receipt of user input to the second mobile user device (e.g. order status updates; Paragraphs 55, 56, 63, 112; Figure 611, 6HH).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach et al., U.S. Patent Publication No. 20110173041 as applied to claims 1-9 and 20 above and further in view of Howe et al., U.S. Patent Publication No. 20170006434.

Regarding Claims 10 and 16, while the utilization of location modules throughout a property to determine the location of mobile devices (customers) utilizing triangulation and signal strength (RSSI) is old and very well known (e.g. Bluetooth beacons for indoor navigation, WAP) Breitenbach et al. does not disclose location modules located throughout the property as claimed.

Howe et al., from the same field of endeavor of venue customer location tracking, discloses a system and method comprising location modules (Figure 1, Element 110; Figure 2, Element 110) located throughout the property and configured to, every predetermine period, transmit a predetermined signal and a unique identifier (Paragraphs 35, 39, 41-45; Figure 3, Element 610; Figures 6, 7), wherein the mobile devices are configured to determined signal strength indicators based on one of the 

It would have been obvious to one skilled in the art that the system and method as disclosed by Breitenbach et al. with its ability to determine mobile device locations (e.g. GPS) would have benefited from utilizing a plurality of location modules in view of the disclosure of Howe et al.,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11, while utilizing signal strength to determine a mobile devices location is old and well-known Breitenbach et al. does not utilizing signal strength as claimed.

Howe et al., from the same field of endeavor of venue customer location tracking, discloses a system and method comprising determine locations of ones of the location modules within the boundaries of the property based on the unique identifies of the ones of the location modules (Paragraphs 20, 23, 24, 41-43, 68, 70; Table 1) and determine location of the one of the mobile devices based on the signal strength indicators of the ones of the location modules (Abstract; Paragraphs 24, 43, 76, 77, 79, 80, 83; Claim 1).

Regarding Claims 12 and 13, Breitenbach et al. does not disclose location modules located throughout the property as claimed.

Howe et al., from the same field of endeavor of venue customer location tracking, discloses a system and method comprising wherein the location modules are located throughout the property such that the predetermined signals are received from at least two or three location modules everywhere within the boundaries of the property (Figures 5, 6).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach et al., U.S. Patent Publication No. 20110173041 as applied to claims above and further in view of Cooper et al., U.S. Patent Publication No. 20150148989.

Regarding Claim 19, while remotely unlocking/locking and starting a vehicle wireless is old, very-well known and widely practiced (Santavicca, U.S. Patent no. 20140274013 - Paragraph 32) Breitenbach et al. does not disclose wireless unlocking/starting a vehicle as claimed.

Cooper et al., from the same field of endeavor of wireless/mobile devices, discloses a system and method comprising a vehicle (Figure 1, Element 20; Figures 2, 3, 6A-6C, 8, 11) configured to
Wireless connect to a first mobile device (Figures 4, 6A-6C); and
Selectively at least ONE of:  unlock one or more doors of the vehicle OR start the vehicle (Figure 6A, 9, 10A, 10B, 12; Paragraphs 69, 117, 138, 160, 165).
Wherein the location of the first mobile device is the location of the vehicle (Figures 5, 6C, 9; Paragraphs 54, 91, 92, 122-124).

Breitenbach et al. would have benefited from wirelessly unlocking/locking and/or starting a vehicle from a mobile device in view of the disclosure of Cooper et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623